Title: Memorial from George Hammond, 26 June 1793
From: Hammond, George
To: Jefferson, Thomas


The Undersigned, his Britannic Majesty’s Minister Plenipotentiary to the United States, has the honor of submitting to the Secretary of State the annexed deposition of Michael Pile, late Master of the British brigantine Fanny and the protest of the said Michael Pile and part of the crew of the abovementioned vessel.
From these papers it appears that on the 8th. of May last the British brigantine Fanny was captured by the Schooner le Sans Culottes J. B. A. Fery Commander at the distance of four or five miles from Cape Henry in the state of Virginia, and consequently within the territory and jurisdiction of the United States. Upon this principle the Undersigned presumes to hope that the executive government of the United States will consider this act as an aggression on its sovereignty and will pursue such measures as it may deem the most efficacious for procuring the restitution of the British brigantine Fanny, now lying as a prize in the harbour of Philadelphia, to its rightful owners.
The Undersigned esteems it his duty to add that the evidence of the facts of this capture is necessarily not so complete as the testimony which he has had the honor of adducing in former similar instances—in consequence of the unwarrantable conduct of the person commanding le Sans Culottes, who in opposition to the common usages of war forced the crew from the vessel he had taken, and set them on shore in a neutral country, viz. at Lynhaven in the state of Virginia, not far distant from the place where the vessel was captured. The greatest part of these unfortunate individuals thus deprived of their property were compelled to recur to some immediate means of gaining a subsistance, and were thence of necessity incapacitated from proceeding to this city, for the purpose of offering, in defence of their rights and in the endeavor to recover their property, their testimony; the prevention of which it is  more than probable has been the motive that instigated the oppressive and unjustifiable treatment they have experienced. For these reasons the Undersigned cannot but indulge the persuasion that the Secretary of State, so far from allowing these circumstances to invalidate the evidence submitted to him will consider them as additional acts of aggression on the part of the person commanding le Sans Culottes, and as additional inducements to afford every degree of redress which the case may appear to deserve.
Philadelphia 26 June 1793.

Geo. Hammond

